DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Examined herein: 1–18

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 15/289776 and 13/869813 is acknowledged.
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Provisional Application No. 61/637748 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 24 Apr 2012.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosures of the priority applications.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–18 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "applying a first analyte point measurement filter".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "a first analyte point measurement filter"; "determining a first scaled rate-of-change by multiplying a first weighting coefficient and a first rate-of-change …"; "determining a second scaled rate-of-change …"; "calculating a first filter lag-compensated point measurement …".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving … at least a first uncompensated analyte measurement at a first initial reference time, a second uncompensated analyte measurement at a first prior reference time, and a third uncompensated analyte measurement at a second prior reference time".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the data are received "from an in vivo analyte sensor", which may be a glucose sensor (clms 2, 5, etc.).
These additional claim elements constitute insignificant extrasolution activity. Factors that indicate that claim elements are insignificant extrasolution activity include whether the claim element is well known, whether it imposes meaningful limitations on the scope of the claim, and whether it amounts to necessary data gathering.  Receiving data from glucose sensors was well known for decades prior to the time of invention. The sensor imposes no meaningful limits on the scope of the claims because it is not used to perform any of the method steps, and the manner in which the sensor operates imposes no limits on the manner in which the mathematical operations are performed.  And only function of the sensor in the claimed method is to provide the data on which the mathematical operations are performed.  Hence, this element constitutes insignificant extrasolution activity, and does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the generic element of a glucose sensor as the source of the data constitutes insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. glucose sensors).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because it deals with processing glucose sensor measurements, including lag compensation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631